Certiorari dismissed by Supreme Court, October 7, 2013


                              UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6088


JAMES DARNELL SCOTT,

                Petitioner - Appellant,

          v.

WILLIAM R. BYARS, SCDC Director,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:12-cv-02061-RBH)


Submitted:   March 28, 2013                    Decided:    April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Darnell Scott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James      Darnell     Scott        seeks   to    appeal       the    district

court’s    order      accepting      the     recommendation          of    the     magistrate

judge and dismissing as successive his 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues       a    certificate       of   appealability.              28   U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent      “a       substantial     showing         of    the    denial      of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that    reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.    Cockrell,        537    U.S.       322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Scott has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                  We

dispense      with       oral     argument     because         the    facts       and    legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3